37 F.3d 1497NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Morris G. WESLEY, Plaintiff Appellant,v.ELKAY SOUTHERN CORPORATION, Defendant Appellee.
No. 94-1071.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Oct. 17, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  Malcolm J. Howard, District Judge.  (CA-93-2-3-H)
Morris G. Wesley, Appellant Pro Se.
John S. Burgin, Ogletree, Deakins, Nash, Smoak & Stewart, Raleigh, NC, for Appellee.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting the Defendant's summary judgment motion and dismissing his action brought under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Secs. 2000e to 2000e-17 (West 1981 & Supp.1994).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wesley v. Elkay Southern Corp., No. CA-93-2-3-H (E.D.N.C. Dec. 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.